DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) s 1 to 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukasyan et al (2011/0085960) in view of Baumer et al (Ep1760048) .
The Mukasyan et al reference teaches an apparatus for the growth of Nano silicon, note entire reference.  The assembly consists of a deposition chamber.  The chamber has two end walls and two side walls, fig 2, nos 28.  The side walls are made of graphite which makes one wall a termination for the TE waveguide.  There is further a substrate support means in the chamber on which the silicon is to be grown, figure 2 nos 50 and 52.   The sole difference between the instant claims and the prior art is the energy source.  However, the Baumer et al reference teaches the use of microwaves as an energy means to deposit silicon nano structures, note examples.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Mukasyan et al reference by the teachings of the Baumer et al reference to use a microwave in order to lower impurities from the heating wires and still produce nano structures of silicon. The graphite wall would inherently be a termination wall set forth in the claims as it is made of the same material as claimed.
In regards to claim 2, the termination wall is of the same material as susceptor note Mukasyan et al para 0040.
	With regards to claim 3 the Mukasyan et al reference teaches the use of graphite in the walls, note example
	With regards to claim 4, the Mukasyan et al reference teaches the use of steel in the assembly walls or sides, note Para 034.
	With regards to claim 9,  the Baumer reference teach different conditions for deposition which includes not igniting the plasma.
Claim(s) s 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukasyan et al (2011/0085960) in view of Baumer et al (Ep1760048) .
	The Mukasyan et al and Baumer et al references are relied on for the same reasons as states, supra, and differ from the instant claim in the arrangement of the inlet and outlet.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable inlet and outlet gas flow arrangement in the assembly of the combined references in order to have a smooth flow of gases, noting that the Mukasyan et al reference shows an outlet and inlet with the use of a vacuum, note figure 2.
Claim(s) s 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukasyan et al (2011/0085960) in view of Baumer et al (Ep1760048) .
	The Mukasyan et al and Baumer et al references are relied on for the same reasons as states, supra, and differ from the instant claim in the materials of construction being.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable materials of construction, a ceramic, (instant claim 6) and specifically boron nitride (instant claim 7) in the combined references in order to lower impurities and have a material that will not degrade due to the process conditions.


		Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	There is no teaching or motivation in the art to arrive at the claimed invention of claim 8 with the addition of a steel cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714